Case: 14-10806    Date Filed: 06/26/2015   Page: 1 of 5


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10806
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 4:11-cv-00350-MW-CAS



MOSI WILLIAMS,

                                                           Plaintiff-Appellant,

                                 versus

BETSY BECKER,
Dr,

                                                                    Defendant,

FLORIDA STATE UNIVERSITY,
Board of Trustees,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (June 26, 2015)
              Case: 14-10806     Date Filed: 06/26/2015   Page: 2 of 5


Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Mosi Williams appeals pro se the summary judgment in favor of Florida

State University and against Williams’s complaint about breach of contract,

misleading advertising, deceptive and unfair trade practices, and negligence in

violation of state law. Williams alleged that the University advertised a doctorate

program in sports psychology with an option to “respecialize” in counseling; after

he completed two years of the sports psychology program, he learned that the

University had “terminated” the “respecialization” program and he had to apply to

the “combined counseling and school psychology program”; and, after the

University refused “several times” to admit him to the combined program, he

enrolled elsewhere to “pursue licensure as a psychologist.” The University moved

for summary judgment based on state sovereign immunity. The district court ruled

that the University was immune from liability for Williams’s claim of breach of

contract and that Williams failed timely to notify the University of his claims in

tort as required for a waiver of state sovereign immunity. We affirm.

      We review de novo a summary judgment based on sovereign immunity and

view the evidence in the light most favorable to the nonmovant. Griesel v. Hamlin,

963 F.2d 338, 341 (11th Cir. 1992). Summary judgment should be entered when




                                          2
              Case: 14-10806     Date Filed: 06/26/2015    Page: 3 of 5


the record shows that there is no genuine issue of material fact and the moving

party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

      The district court did not err when it entered summary judgment in favor of

the University and against Williams’s claim of breach of contract. Williams

alleged that the University breached its contract to provide an “opportunity to

pursue a doctoral degree in Sports Psychology with the respecialization in

Counseling and School Psychology” and to “be accepted to the Combined PhD

program.” The University, as part of the public university system of Florida, enjoys

state sovereign immunity from contractual liability unless the action is based on an

“express, written contract[] into which the state agency has statutory authority to

enter,” Pan-Am Tobacco Corp. v. Dep’t of Corr., 471 So. 2d 4, 6 (Fla. 1984). See

Cnty. of Brevard v. Miorelli Eng’g, Inc., 703 So. 2d 1049, 1051 (Fla. 1997)

(concluding that sovereign immunity barred recovery for work not mentioned in a

written contract); S. Roadbuilders, Inc. v. Lee Cnty., 495 So. 2d 189, 190 (Fla.

Dist. Ct. App. 1986) (same). Williams failed to produce an “express, written

contract” between himself and the University. Williams argues that his “Program

of Study” constituted a contract, but the document does not require the University

to admit Williams to a “respecialization” program or a combined doctorate

program. Williams’s claim for breach of contract is barred by the doctrine of

sovereign immunity.


                                          3
               Case: 14-10806     Date Filed: 06/26/2015    Page: 4 of 5


      The district court also did not err when it entered summary judgment in

favor of the University and against Williams’s claims in tort. The State of Florida,

“for itself and for its agencies or subdivisions, . . . waives sovereign immunity for

liability for [certain] torts,” Fla. Stat. § 768.28(1), but “[a]n action may not be

instituted on a claim . . . unless the claimant presents the claim in writing to the

appropriate agency, and . . . to the Department of Financial Services within 3 years

after such claim accrues,” id. § 768.28(6)(a). Compliance with the notice

requirement is a “condition[] precedent to maintaining an action.” Id.

§ 768.28(6)(b); see Pub. Health Trust of Miami-Dade Cnty. v. Acanda, 71 So. 3d
782, 784–85 (Fla. 2011). Williams’s claims about misleading advertising,

deceptive trade practices, and negligence concerned his inability to respecialize

and the refusal of the University to admit him to the combined psychology

program. Those claims accrued on November 2, 2009, when Williams received a

letter stating that the University had denied his request for reconsideration for

admission to the combined program and that the decision was “final and there shall

be no further appeals.” Williams submitted an affidavit stating that he provided

notice to the University in 2013, several months after the statutory deadline

expired. Williams argues that his claims accrued in December 2010 when the

University dismissed him from the sports psychology doctoral program, but that

event is unrelated to his ability to respecialize or obtain a combined degree from


                                            4
              Case: 14-10806     Date Filed: 06/26/2015   Page: 5 of 5


the University. Williams failed to comply with the condition prerequisite to give

timely notice to obtain a waiver by the State of its sovereign immunity from

damages allegedly attributable to officials of the University.

      We AFFIRM the summary judgment in favor of the University.




                                          5